 

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               (SOUTHERN DIVISION)

KRISTEN H. POTTS,                               )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )   Civil Action No. CBD-18-3250
                                                )
MARYLAND GAMES, LLC,                            )
                                                )
                      Defendant.                )

                                   MEMORANDUM OPINION

       Before the Court is Plaintiff’s Motion for Mandatory Preliminary Injunction (“Plaintiff’s

Motion”)(ECF No. 30). The Court has reviewed Plaintiff’s Motion and the opposition and reply

thereto. No hearing is deemed necessary. Local Rule 105.6 (D. Md.). For the reasons set forth

below, the Court GRANTS Plaintiff’s Motion.

       I.      Factual Background

       The operative documents that are before the Court without dispute are the following: 1) a

Promissory Note (the “Note”) negotiated between Technology Exclusive, Inc. (“TE”) and

Plaintiff; 2) a Security Agreement between TE and Plaintiff; and 3) a UCC Financing Statement

(the “UCC Filing”) filed in the State of Nevada, which happens to be the state of TE’s Articles of

Incorporation. The UCC Filing identifies TE as the debtor and Plaintiff as the secured party.

The execution of each of these documents preceded TE’s involvement with Defendant.

       On or about September 14, 2017, TE and Defendant executed an Asset Purchase

Agreement (the “APA”) for the sale of all of TE’s assets to Defendant. In October 2018,

Plaintiff issued notices of default to TE with respect to the Note and Security Agreement. As a
result of the alleged default, Plaintiff invoked the authority to take possession of all collateral

identified in the Security Agreement. Plaintiff contends that said collateral includes, but is not

limited to, video lottery games. The Note reflects that Plaintiff is entitled to damages, presently

estimated to be more than $1.5 million, from TE as a result of default. Through it all, Defendant

asserts a lack of previous knowledge of the existence of the Note, the Security Agreement, or the

UCC Filing between Plaintiff and TE.

       II.     Analysis

               a. Plaintiff’s Motion for Preliminary Injunction.
       At the heart of Plaintiff’s Motion is her significant concern regarding her ability to collect

on any judgment that she hopes to obtain as a result TE’s default. Pursuant to a provision in the

Security Agreement, Plaintiff’s prosecution of TE is being waged in arbitration. In her effort to

recover the collateral posted by TE, Plaintiff brings the present suit against Defendant.

       In light of the funding sources leading to the recent corporate creation of Defendant,

Plaintiff opines that Defendant is not adequately capitalized. Plaintiff believes that obtaining a

judgment against Defendant is likely to be worthless if the ordinary processes of litigation

remain unchanged. Plaintiff therefore seeks injunctive relief in an effort to maintain the status

quo regarding the video lottery games and the revenues generated by them, which are currently

being operated by Defendant. Said lottery games are reportedly in the possession of:

1) Chesapeake Amusements, Inc. d/b/a/ Chesapeake Beach Resort and Spa’s Rod ‘N’ Reel

Restaurant; and 2) Eagle Amusements, Inc. d/b/a/ Trader’s Seafood, Steak and Ale Restaurant.

Plaintiff’s request for injunctive relieve seeks to require Defendant to deposit with the Court, or

alternatively with Defendant’s counsel’s trust account, certain revenues from the gaming

machines and contracts.



                                                   2 
              The single issue before the Court is whether Plaintiff can satisfy the standard necessary to

obtain a preliminary injunction. Guidance is provided by DiBiase v. SPX Corp., 872 F.3d 224

(4th Cir. 2017). As stated therein, “a preliminary injunction is an extraordinary remedy intended

to protect the status quo and prevent irreparable harm during the pendency of a lawsuit.” Id. at

230. In order to prevail, Plaintiff must show that she is likely to succeed on the merits, likely to

suffer irreparable harm without injunctive relief, that the balance of equities tip in her favor, and

that the relief is in the public interest. Id. The Court is persuaded that Plaintiff has met her

burden.

                             b. Success on the merits.
              The essence of Plaintiff’s claims sound in the law of conversion. Conversion is the

intentional tort of exercising ownership or dominion over the property of another inconsistent

with that person’s right of ownership. Nickens v. Mount Vernon Realty Grp., LLC, 429 Md. 59,

54 A.3d 742 (2012). Under Maryland law, Plaintiff must show that Defendant, without authority

or permission, physically interfered with Plaintiff’s use or enjoyment of the gaming machines.

To establish her claim, Plaintiff must show the superior right to possess or enjoy said machines.

              Under Maryland law, if Plaintiff has a valid Security Agreement, her interest in the

collateral identified therein continues despite the sale under the APA to Defendant. “A security

interest . . . continues in collateral notwithstanding sale . . . or other disposition thereof unless the

secured party authorized the disposition free of the security interest . . . .” Md. Code Ann. Com.

Law 9-3-15(1)(LexisNexis 1999).1 2 Plaintiff is not seeking injunctive relief regarding the

disposition of collateral, as it appears that the gaming machines are actively in service. There are

simply no “proceeds” to attach.

                                                            
1
              The language of Md. Code Ann. Com. Law 9-306 was moved to Section 9-315 in 1999. 
2
              The State of Nevada has an identical statute. Nev. Rev. Stat. Section 104.9315 (2011).

                                                               3 
       Regarding the claim for conversion, Defendant’s arguments are limited to notions of

acting in “good faith.” Specifically, Defendant asserts the lack of actual knowledge of the

security interest as well as the purchase of the assets for fair value. Defendant apparently took

great pains to obtain representations from TE that it was authorized to execute the APA without

encumbrance. See Asset Purchase Agreement, p. 9-10, 12-13, ECF No. 44. Sadly for

Defendant, this does not go far enough.

       While the policy of acting in good faith guides many legal endeavors, it is not a

prevailing position with respect to a perfected security interest. A defendant may be liable for

conversion even if it acted “in good faith and lacked any consciousness of wrongdoing” as long

as the act is still an interference with the owner’s control of the property. Nickens, at 757. In

order to protect itself, Defendant was obligated to make inquiry with the State of Nevada where

the UCC Filing was made. The overwhelming purpose of UCC financing statements in every

state, and the statutory schemes associated therewith, is to protect purchasers in the position of

Defendant from adverse circumstances similar to the present case. Defendant had a duty of

inquiry which it apparently did not satisfy and which the law does not forgive.

       The fact that Plaintiff also seeks to recover in her action for replevin is of no moment.

While it is likely true that Plaintiff stands to gain from Defendant’s continued operation of the

machines, the decision not to seek actual possession of the machines is no disqualifier. As

Plaintiff has a duty to mitigate damages, one might say that under the present circumstances, that

this is one of the better ways to do so. Of course, Defendant is under no obligation to continue to

actively use said devices. Whether Plaintiff or Defendant prevails in the action, any profit

obtained will be available to the victor. Parenthetically, Defendant has offered no support for the




                                                 4 
notion that Plaintiff elected to wait for a year before seeking to enforce her rights under the

Security Agreement once a default occurred or once the APA was finalized.

       Defendant argues that Plaintiff cannot lawfully operate the machines without a license in

the State of Maryland. While Plaintiff cannot contest this point, the point is a rather hollow one.

Plaintiff does not seek to operate the devices, she merely wants to preserve for a judicial

determination the rightful owner of the revenues generated. Plaintiff did not create this

potentially indirect benefit as an “end around” the legislative scheme of Maryland. Nor is

Plaintiff’s “prospective status as a lienholder in an illegal contract” a viable argument. The only

contracts at issue from Plaintiff’s perspective were negotiated and executed with TE. Plaintiff

made no agreement to operate gaming machines in Maryland. Defendant’s reliance on Harry

Berenter, Inc. v. Berman, 258 Md. 290 (1970) provides no support as the factual underpinnings

there speak to the direct actions of an unlicensed person engaging in conduct subject to

regulation. Here, there is no evidence that Plaintiff has made any affirmative effort to do so.

       It also should be noted that Defendant’s reliance on U.S. Bank Trust Nat. Ass’n. v.

Venice MD, LLC, 92 Fed. App’x 948 (4th Cir. 2004) is misplaced. Defendant’s arguments imply

that this case provides a shield against the requested injunctive relief. It actually hands to

Plaintiff a sword for action. Plaintiff correctly notes that the contract in U.S. Bank did not use

language that would reach the revenues at issue. In the present case, both the Security

Agreement and the UCC Filing expressly equate “fees, payments, revenues, income . . . [and] all

contracts and contract rights” as collateral. See Security Agreement, p. 1-2, and UCC Financing

Statement, ECF No. 44, Exs. B and C. Given the documents provided, Plaintiff appears to

possess a perfected security interest and is likely to prevail on this claim.




                                                  5 
               c. Irreparable harm.

       Plaintiff’s concerns regarding the financial wherewithal of Defendant have gone

unchallenged. Plaintiff claims that her efforts to discern more about Defendant’s financial

stability and funding through discovery have been met with resistance. While Plaintiff may be

adequately compensated by recovery of the gaming devices, Plaintiff is also entitled to revenues

associated with their use up to the amounts agreed to by TE in the Note. At present, Plaintiff

appears to have a priority position, while Defendant’s use of the machines and benefit of the

revenues generated stand in the second position. In the absence of injunctive relief, the revenue

stream can be put to any use by Defendant, without protecting Plaintiff’s interests regarding the

monies due. This concern is readily palpable. Plaintiff appears to be justified in seeking to

restrict the liquidation of monetary assets. By the mere passage of time and frequency of use, it

also stands to reason that the value of the gaming devices themselves are likely to decrease.

       Plaintiff is not seeking to obtain direct control over all streams of revenue, merely the

preservation of monies aside from those needed for ongoing operations. This appears to be a

reasonable request.

               d. The equities favor Plaintiff.

       Defendant’s expressed equity in the Court not issuing a preliminary injunction is that it

“has a vested interest in keeping the Machines operable and producing revenues to justify the

expenses of its licensure and the price it paid for Machines.” Defendant’s Opp’n 7. At present,

equity does not regard Defendant’s position with favor. Plaintiff extended monies to TE as

reflected in the Note. Plaintiff however, appears to be in a legitimate, priority favored position

with respect to the collateral identified. Equally she appears to have acted promptly upon




                                                  6 
discovery of the sale of assets. Defendant is charged with constructive knowledge of Plaintiff’s

perfected security interest. The equities favor Plaintiff.

       The legislatures of both Maryland and Nevada have set forth methods by which monetary

lenders can conduct their affairs with legal effect. Plaintiff appears to have fully complied, while

Defendant appears to have done otherwise. It is always in the public interest to conduct one’s

affairs within the letter and spirit of the law. The Court has no reservation in concluding that

Plaintiff has done so here.

        III.    Conclusion

       Based upon the reasons set forth above, the Court hereby GRANTS Plaintiff’s Motion for

Preliminary Injunctive Relief. The Court requires that all monies from Chesapeake

Amusements, Inc. d/b/a/ Chesapeake Beach Resort and Spa’ Rod ‘N’ Reel Restaurant, as well as

Eagle Amusements, Inc. d/b/a/ Trader’s Seafood, Steak and Ale Restaurant be deposited into the

trust account of Defendant’s counsel during the pendency of this action. This injunction attaches

to the subject gaming machines wherever they may be located. The parties will discuss and

agree to reasonable amounts necessary for the maintenance and operation of the gaming devices,

and for appropriate records to be kept and shared between the parties. Defendant shall also

provide an accounting of all monies generated by said machines since the date of its asset

purchase and provide said accounting to Plaintiff within 30 days.


April 8, 2019                                                   /s/
                                                       Charles B. Day
                                                       United States Magistrate Judge




                                                  7 
